 



Exhibit 10.77

EMPLOYMENT AGREEMENT

     THIS EMPLOYMENT AGREEMENT (the “Agreement”) is entered into as of the 1st
day of April, 2003, by and between Gene Logic Inc., a Delaware corporation (the
“Company”), and Stephen J. Trevisan (the “Executive”).

     WHEREAS, pursuant to that certain Agreement and Plan of Merger among the
Company, Therimmune Research Corporation (“Therimmune”), GLAII Corp. (the
“Merger Sub”), and Edward J. Krause, III, as Securityholders’ Representative,
dated February 25, 2003, Therimmune will be merged with and into the Merger Sub
(the Merger”) which shall be the “Surviving Corporation”; and

     WHEREAS, Executive has been employed by Therimmune as its Chief Executive
Officer through the effective time of the Merger (the “Prior Employment
Arrangement”); and

     WHEREAS, the Executive and the Company wish to terminate the Prior
Employment Arrangement and enter into this Agreement effective upon the
effective time of the Merger (the “Effective Date”) under which Executive will
be employed by the Company; and

     WHEREAS, upon and following the effective time of the Merger, the GLGC
Group, as defined in Section 5.2(a), will be engaged in the “Business” of
providing information services, discovery services and contract research
services (CRO) to pharmaceutical and biotechnology companies

     NOW, THEREFORE, in consideration of the mutual promises made below, the
parties agree as follows:

     1.          Employment, Duties and Acceptance.

                  1.1     Employment.   (a) Effective upon the Effective Date,
the Prior Employment Arrangement shall hereby automatically be terminated by
mutual consent of Executive and Surviving Corporation, with neither party having
any further obligations thereunder. The Prior Employment Arrangement shall be
replaced and superseded in its entirety by this Agreement under which the
Company shall employ the Executive as President of the Surviving Corporation (to
be renamed after the Effective Date as Therimmune Research Corporation) for at
least the first six (6) months from the Effective Date unless the parties
mutually agreed to change such title sooner, after which time the title may
change commensurate with the Executive’s responsibilities, but in no case shall
the title be less than that of Executive Vice President. In such capacity, the
Executive shall perform such executive and management duties and assume such
other responsibilities as

 



--------------------------------------------------------------------------------



 



may be assigned by the Chief Executive Officer of the Company (“CEO”) from time
to time. The Executive accepts such employment and shall perform his duties
faithfully and to the best of his abilities.

                  (b)     The Company will cause Executive to be elected to the
Company’s Board of Directors for the term ending in 2005, and Executive agrees
to serve on such Board without additional compensation.

                  (c)     The Executive shall devote his full working time and
creative energies to the performance of his duties hereunder and will at all
times devote such additional time and efforts as are reasonably sufficient for
fulfilling the significant responsibilities entrusted to him. So long as such
activities, in the aggregate, do not interfere with the performance by the
Executive of his duties hereunder: (i) the Executive shall be permitted a
reasonable amount of time to supervise his personal, passive investments; and
(ii) the Executive shall be permitted a reasonable amount of time to participate
(as board member, officer or volunteer) in civic, political and charitable
activities.

                  1.2     Place of Employment.   The Executive’s principal place
of employment shall be at the Company or Surviving Corporation’s headquarters,
as mutually agreed by the parties, in the Baltimore-Washington, D.C.
metropolitan area, subject to such travel as may be reasonably required by his
employment pursuant to the terms hereof. The Executive shall not be required to
relocate outside of the Baltimore-Washington, D.C. metropolitan area during the
Term unless the Executive so agrees and Company provides relocation benefits
reasonably acceptable to the Executive.

     2.          Term of Employment.

                  The Executive’s term of employment with the Company (the
“Term”) shall commence immediately following the Effective Date and continue
thereafter on an at-will basis until terminated by either party pursuant to
Section 4, subject to certain rights upon termination as provided in Section 4.
If Executive’s employment hereunder with the Company is terminated by the
Executive or by the Company, Executive shall thereby be terminated, and
Executive agrees to resign immediately from all other positions with the GLGC
Group, including without limitation, as a member of the Board of Directors of
the Company or any other member of such group.

     3.          Compensation.

                  3.1     Salary.   As compensation for all services to be
rendered pursuant to this Agreement, the Company shall pay to the Executive
during the Term a salary at the rate of $300,000 per annum (the “Base Salary”)
less such deductions as shall be required to be withheld by applicable tax and
other laws and regulations or as otherwise authorized by the Executive. The Base
Salary shall accrue from and after the Effective Date, and shall be payable
during the Term, in arrears in equal periodic installments, not less frequently
than

-2-



--------------------------------------------------------------------------------



 



semi-monthly. The Executive’s Base Salary shall be reviewed annually and may be
increased based upon the evaluation of the Executive’s performance and the
compensation policies of the Company in effect at the time of each such review.
The Base Salary shall be prorated for calendar year 2003 (and for any other year
in which Executive is not employed by the Company for the entire year) based on
the portion of the year in which Executive is employed on a full-time basis by
the Company.

                  3.2     Bonus.   Executive will be eligible to participate in
a bonus plan established by the Compensation Committee of the Board (the
“Compensation Committee”). Payment of a bonus under such plan will be contingent
on achieving such targets and levels of performance as may be specified for the
Executive by the Compensation Committee. Bonus payments will be made on at least
an annual basis, subject to prior approval by the Compensation Committee. The
target bonus for Executive for the Company’s fiscal year 2003, which shall be
based on achieving 100% of the targets and levels of performance established by
the Compensation Committee, will be $120,000 for a full calendar year, less
applicable withholding, prorated based on the portion of the year in which
Executive is employed by the Company. For 2003, the bonus plan shall be divided
into two periods, with the first period ending June 30, 2003 and the second
period ending December 31, 2003. The target bonus for the period ending June 30,
2003 shall be $60,000 multiplied by the percentage of the six (6) month period
ending on such date during which the Executive is employed by the Company. The
target bonus for the period ending December 31, 2003 shall be $60,000. To
receive a bonus for any period, except as specifically provided in section 4.7,
the Executive must be employed by the Company on a full-time basis as of the
last business day of the period for which the bonus is paid.

                  3.3     Stock Options.    Executive will receive a stock
option grant under the Company’s 1997 Equity Incentive Plan (the “Plan”) to
acquire 100,000 shares of Company Common Stock at an exercise price equal to the
fair market value per share at date of grant, which will be Executive’s first
day of employment hereunder (which for purposes of the plan is deemed to be the
closing price on the last business day preceding the date of grant). The stock
options will vest and become exercisable at the rate of one-forty eighth per
month at the end of each month of employment. The options will have a 10 year
term and be subject to the other terms and conditions of the Plan and the
standard form of stock option grant agreement thereunder (which are attached as
Exhibits A and B hereto). The stock option will be an incentive stock option
under Section 422 of the Internal Revenue Code of 1986, as amended, (“Code”) to
the maximum extent permitted by the law and the Plan; any remaining portion of
the stock option will be treated as a Non-Statutory Stock Option.

                  3.4     Participation in Executive Benefit Plans.   The
Executive shall be permitted during the Term, to the extent eligible, to
participate in any group life, medical, dental, vision, or disability insurance
plans, accidental death and dismemberment plan, 401(k) plan, or similar benefit
plans of the Company which may be generally available to other senior executives
of the Company.

-3-



--------------------------------------------------------------------------------



 



                  3.5     Paid Time Off (“PTO”).   The Executive shall accrue an
aggregate of twenty-eight (28) days of PTO per calendar year, at the rate of
9.33 hours per semi-monthly pay period, in accordance with the Company’s
policies, plus carryover for 2003 of unused, accrued vacation time as a result
of employment with Therimmune, of up to a maximum of 43 days. PTO accruing in
calendar year 2003 (and in any other year in which Executive is not employed by
the Company for the entire year) shall be prorated based on the portion of the
year in which Executive is employed by the Company.

                  3.6     Holidays.   The Executive shall be eligible for
holidays in accordance with the Company’s policy and schedule.

                  3.7     Expenses.   In accordance with the Company’s policies,
the Executive will be reimbursed for all ordinary, necessary and reasonable
business expenses (including, without limitation, travel, meetings, dues,
subscriptions, fees, educational expenses, and expenses incurred for operation
of mobile telephones,) actually incurred or paid by the Executive during the
Term in the performance of the Executive’s services under this Agreement, upon
presentation of expense statements or vouchers or such other supporting
information as the Board may reasonably require.

                  3.8     Tax/Financial Planning.   The Executive shall be
reimbursed in an amount not in excess of $5,000 in the aggregate per year for
tax return preparation and certain financial planning advice in accordance with
the Company’s policies.

                  3.9.     Withholding.   The Company is authorized to withhold
from the amount of any Base Salary and bonuses and any other payments or
benefits paid or provided to or for the benefit of the Executive, all sums
authorized by the Executive or required to be withheld by law, court decree, or
executive order, including (but not limited to) such things as income taxes,
employment taxes, and employee contributions to fringe benefit plans sponsored
by the Company.

     4.          Termination.

                  4.1     General.    The employment of the Executive hereunder
may be terminated as provided in this Section 4.

                  4.2     Termination Upon Mutual Agreement.    The Company and
the Executive may, by mutual written agreement, terminate this Agreement and/or
the employment of the Executive at any time.

                  4.3     Death or Disability of Executive.

                  (a)     The employment of the Executive hereunder shall
terminate upon (i) the death of the Executive, and (ii) at the option of the
Company upon not less than thirty (30) days’ prior written notice to the
Executive or his personal representative or guardian, if the Executive suffers a
Total Disability (as defined in Section 4.3(b) below).

-4-



--------------------------------------------------------------------------------



 



                  (b)     For purposes of this Agreement, “Total Disability”
shall mean (i) if the Executive is subject to a legal decree of incompetency
(the date of such decree being deemed the date on which such disability
occurred), or (ii) the written determination by a physician selected by the
Company that, because of a medically determinable disease, injury or other
physical or mental disability, the Executive is unable to perform each of his
essential duties, without reasonable accommodation, and that such disability has
lasted for the immediately preceding ninety (90) days and is, as of the date of
determination, reasonably expected to last an additional ninety (90) days or
longer after the date of determination. If requested by the Company, Executive
agrees to appear at a medical examination by a physician selected by the Company
and to furnish to such physician such medical information as is needed for a
determination under this Section 4.3(b). Nothing in this provision is intended
to restrict rights or obligations under the Americans with Disabilities Act or
other applicable law.

                  (c)     Any leave on account of illness or temporary
disability which is short of Total Disability shall not constitute a breach of
this Agreement by the Executive and in no event shall any party be entitled to
terminate this Agreement for Cause (as defined below) due to any such leave. All
physicians selected hereunder shall be Board certified in the specialty most
closely related to the nature of the disability alleged to exist.

                  4.4     Termination For Cause.    The Company may, upon action
of the Board, and upon written notice to the Executive specifying in reasonable
detail the reason therefor, terminate the employment of the Executive at any
time for Cause (as defined in Attachment A); provided, however, that if the
reason for termination for Cause is susceptible of cure as determined by the
Company, the Executive shall have a period of fifteen (15) business days after
such written notice to effect a cure satisfactory to the Company.

                  4.5     Termination Without Cause.   The Company may also
terminate the employment of the Executive without Cause upon 30 days advance
written notice to the Executive, which termination shall constitute an
“Involuntary Termination Without Cause”. Termination without Cause shall not
include a termination due to death or Total Disability.

                  4.6     Termination by Executive.    The Executive may resign
(and thereby terminate his employment under this Agreement) at any time upon not
less than thirty (30) days’ prior written notice to the Company. The written
notice should state whether or not the termination is considered by the
Executive to be a Constructive Termination (as defined in Attachment B), and, if
it is, specify in detail the reasons therefor; provided, however, that if the
reason for the Constructive Termination is susceptible of cure as determined by
the Executive, the Company shall have a period of fifteen (15) business days
after such written notice to effect a cure satisfactory to the Executive.

-5-



--------------------------------------------------------------------------------



 



                  4.7        Payments Upon Termination.

                  (a)     (i)     In the event the Executive’s employment is
terminated by the Company in an Involuntary Termination Without Cause or by the
Executive in a Constructive Termination before Executive completes thirteen
(13) months of service with the Company, the Company shall pay the Executive one
year’s Base Salary as specified in Section 3.1 of this Agreement plus the full
target annual bonus for the year of termination, less any bonus payments already
paid for such year.

                            (ii)     Following the completion of thirteen
(13) months of service with the Company, (x) if Executive’s employment is
thereafter terminated by the Company without Cause, the Company shall pay the
Executive six (6) months Base Salary and (y) if Executive elects to resign, the
Company shall not owe him any payment other than amounts accrued prior to
termination. In addition, following the completion of thirteen (13) months of
service with the Company, the Executive shall be included in the Gene Logic,
Inc. Executive Severance Plan attached as Exhibit C (the “Executive Severance
Plan”). Notwithstanding anything to the contrary above, if the Executive is
eligible for cash severance benefits under the Executive Severance Plan, then
the provisions set forth in such plan shall apply in lieu of payments under this
subsection (ii).

                            (iii)     The Company shall have no further
liability to the Executive pursuant to this Agreement, in the event of
termination by the Company in an Involuntary Termination Without Cause or a
Termination by the Executive except as set forth in this Section 4.7(a),
including, without limitation, any liability to pay the Executive any severance,
bonus or any other compensation. The Company also waives, releases and remises
(A) any obligation or duty under applicable law on the part of the Executive to
seek or obtain other engagements or employment or to otherwise mitigate any
damages to which the Executive may be entitled by reason of any termination of
this Agreement; and (B) any right in or claim to any remuneration or
compensation received by Executive pursuant to any engagements or employment
subsequent to the termination of this Agreement. Any payments made under this
Section 4.7(a) or the Executive Severance Plan will be conditioned upon
execution by Executive of a release of claims arising from or connected with his
employment in such form as may be specified by the Company (excluding from any
such release any rights Executive may have to indemnification or insurance
coverage with respect to his actions while employed by the Company under
Directors and officers or other insurance maintained by the Company or under the
Company’s indemnification policies and applicable law concerning
indemnification).

                  (b)     In the event the Executive’s employment is terminated
(i) by the Company for Cause, or (ii) by the Executive in other than a
Constructive Termination, then the Company shall have no duty to make any
payments or provide any benefits to the Executive pursuant to this Agreement
other than payment of the amount of the Executive’s Base Salary and benefits
accrued through the date of termination of his employment.

-6-



--------------------------------------------------------------------------------



 



                  (c)     Upon termination of Executive’s employment for death
or Total Disability, the Company shall pay to the Executive, or to his guardian
or personal representative, as the case may be, in addition to any insurance or
disability benefits to which he may be entitled hereunder, all amounts accrued
or vested prior to such termination (including a pro rata amount with respect to
any Bonus earned under Section 3.2 for the portion of the year preceding the
date on which death or Total Disability occurred); provided, however, if cash
severance benefits are payable under the Executive Severance Plan as the result
of such termination, then the provisions set forth in such plan shall apply in
lieu of the foregoing. Any bonus payment will be made at the time it is normally
due under the bonus plan and the amount will be determined based on attainment
of the goals established for such year The Company shall have no further
liability to the Executive, guardian or personal representative pursuant to this
Agreement, including, without limitation, any liability to pay the Executive,
guardian or personal representative any severance, bonus or any other
compensation.

                  4.8     No Disparaging Comments Upon Termination.

                  Upon termination of this Agreement, the Executive shall
refrain from making any disparaging remarks about the businesses, services,
products, stockholders, officers, directors or other personnel of the Company,
or any of its affiliates.

     5.          Certain Covenants of the Executive.

                  5.1     Necessity for Covenants.    The Executive acknowledges
that (i) the GLGC Group (as defined below) is engaged and will in the future be
engaged in the Business as described in this Agreement; (ii) his employment
pursuant to this Agreement will give him access to customers and suppliers of
the GLGC Group; (iii) his employment will give him access to confidential
information and other trade secrets concerning the GLGC Group’s products,
services and the Business and (iv) the agreements and covenants contained in
this Section 5 are essential to protect the business and goodwill of the GLGC
Group. In order to induce the Company to enter into this Agreement and pay the
compensation and other benefits at the levels requested by the Executive, the
Executive enters into the following covenants:

                  5.2     Definitions.

                  (a)     “GLGC Group” for purposes of this Article 5 shall
include the Company, the Surviving Corporation and all of their majority owned
subsidiaries and affiliates and successors and assigns of the above.

                  (b)     “Business Contact” shall mean any (i) customer which
has purchased goods or services provided by the GLGC Group during the Term, (ii)
prospective customer whom the Executive or persons working for or directly with
the Executive has contacted during the Term for the purpose of endeavoring to
sell the goods

-7-



--------------------------------------------------------------------------------



 



or services of the GLGC Group to the prospective customer, or (iii) provider of
material amounts of goods or services to the GLGC Group.

                  (c)     “Service Area” means the entire world.

                  5.3     Restrictions.   During the Term and for a period of
two (2) years after the date (the “Termination Date”) the Executive’s employment
hereunder is terminated (the “Restricted Period”) regardless of whether such
termination is voluntary or involuntary or with or without Cause, the Executive
shall not, directly or indirectly, for himself or on behalf of any other person,
firm, corporation or other entity, whether as a principal, agent, employee,
stockholder, partner, officer, member, adviser, consultant, director, sole
proprietor, or otherwise:

                  (a)     call upon or solicit any Business Contact for the
purpose of persuading the Business Contact to engage the Executive or any other
person, firm, corporation or other entity to provide goods or services which are
the same as or similar to those the GLGC Group provided or proposed to provide
to the Business Contact or to engage the Business Contact to provide goods or
services which are the same as or similar to those the Business Contact provided
to the GLGC Group to any other person, firm, corporation or other entity;

                  (b)     solicit, participate in or promote the solicitation of
any person who was employed by the GLGC Group at any time during the twelve
(12) months preceding the Termination Date to leave the employ of the GLGC
Group, or hire or engage any of those persons;

                  (c)     make any disparaging remarks about the GLGC Group’s
business, services or personnel;

                  (d)     interfere in any way with the GLGC Group’s business,
prospects or personnel; or

                  (e)     render services (other than services unrelated to the
Business) to, or become affiliated with, any person, company or other entity
engaged in any business that competes with the Business within the Service Area,
directly or indirectly, in any capacity; provided, however, that the Executive
may own, directly or indirectly, solely as an investment, securities which are
publicly traded if the Executive (a) is not a controlling person of, or a member
of a group which controls, the issuer and (b) does not, directly or indirectly,
own 5% or more of any class of securities of the issuer.

                  5.4     Rights and Remedies Upon Breach.   If the Executive
breaches, or threatens to commit a breach of, any of the provisions of
Section 5.3 (the “Restrictive Covenants”), the Company shall, in addition to its
right immediately to terminate this Agreement for Cause, have the right and
remedy (which right and remedy shall be independent of others and severally
enforceable, and which shall be in addition to, and not

-8-



--------------------------------------------------------------------------------



 



in lieu of, any other rights and remedies available to the Company under law or
in equity) to have the Restrictive Covenants specifically enforced by any court
having jurisdiction, it being acknowledged and agreed that any such breach or
threatened breach could cause irreparable injury to the Company and that money
damages may not provide adequate remedy to the Company.

                  5.5     Covenants Currently Binding Executive.   The Executive
warrants that his employment by the Company will not (a) violate any
non-disclosure agreements, covenants against competition, or other restrictive
covenants or agreements made by the Executive with, to or for the benefit of any
previous employer or partner, or (b) violate or constitute a breach or default
under, any statute, law, judgment, order, decree, writ, injunction, deed,
instrument, contract, lease, license or permit to which the Executive is a party
or by which the Executive is bound.

                  5.6     Litigation..    There is no litigation, proceeding or
investigation of any nature (either civil or criminal) which is pending or, to
the best of the Executive’s knowledge, threatened against or affecting the
Executive or which would adversely affect his ability to substantially perform
the duties herein.

                  5.7     Review.    The Executive has received or been given
the opportunity to review the provisions of this Agreement, and the meaning and
effect of each provision, with independent legal counsel of the Executive’s
choosing.

                  5.8     Severability of Covenants.   The Executive
acknowledges and agrees that the Restrictive Covenants are reasonable and valid
in geographical and temporal scope and in all respects. If any court determines
that any of the Restrictive Covenants, or any part thereof, is invalid or
unenforceable, the remainder of the Restrictive Covenants shall not thereby be
affected and shall be given full effect, without regard to the invalid portions.

                  5.9     Blue-Penciling.   If any court determines that any of
the Restrictive Covenants, or any part thereof, is unenforceable because of the
duration or geographic scope of such provision, such court shall have the power
to reduce the duration or scope of such provision, as the case may be, and, in
its reduced form, such provision shall then be enforceable and shall be
enforced. If any such court declines to so revise such covenant, the parties
agree to negotiate in good faith a modification that will make such duration or
scope enforceable.

                  5.10     Confidentiality and Proprietary Inventions
Agreement.   In addition to the restrictive covenants set forth above, the
Executive shall enter into and be bound by the provisions set forth in the
Company’s Proprietary Information and Inventions Agreement attached hereto as
Exhibit D, which is expressly incorporated by reference hereto.

-9-



--------------------------------------------------------------------------------



 



     6.          Dispute Resolution.

                  6.1     Arbitration Policy.   Subject to the Company’s right
to seek injunctive relief as specified in Section 5.4 of this Agreement, the
Parties agree that arbitration is the required and exclusive forum for the
resolution of any and all disputes between them, including claims arising under
statute, common law, or this Agreement. This mandatory arbitration provision
includes without limitation any claims or actions under Title VII of the Civil
Rights Act of 1964, the Civil Rights Act of 1866 (“Section 1981”), the Americans
with Disabilities Act, the Family and Medical Leave Act, the Age Discrimination
in Employment Act, the Fair Labor Standards Act, the Equal Pay Act, the Employee
Retirement Income Security Act, and any other federal, state or local statute,
law or regulation regarding employment, employment discrimination, terms and
conditions of employment, compensation or termination of employment. This
mandatory arbitration provision includes any dispute between the Executive and
the Company or its parents, subsidiaries and affiliates, and its and their
current and former officers, directors, employees and agents.

                  Any covered dispute must be submitted to arbitration in
accordance with the National Rules for the Resolution of Employment Disputes of
the American Arbitration Association. Any such arbitration will be conducted in
Montgomery County, Maryland, and will be decided in accordance with and
determined by the laws of the State of Maryland and/or applicable federal law.
The Executive specifically agrees that the Company may seek specific performance
of this provision, as well as other injunctive relief, from the state or federal
courts in Maryland. The arbitrator shall not have the authority to award
punitive damages, costs or attorneys’ fees to either Party except where
expressly provided for by the applicable law.

                  Except as otherwise provided by applicable law, the
administrative costs of the arbitration (filing fees, cost for the arbitration
site, other AAA fees, arbitrator’s fee) shall be divided equally between the
parties. The fees and expenses of any witness shall be paid by the Party
requiring the presence of such witness. Each Party shall bear its own costs and
expenses in all other respects. The resolution of any dispute achieved through
such arbitration shall be final and binding and enforceable by a court of
competent jurisdiction.

                  6.2     No Jury Trial.   NEITHER PARTY SHALL ELECT A TRIAL BY
JURY IN ANY ACTION, SUIT, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR IN ANY
WAY CONNECTED WITH THIS AGREEMENT.

                  6.3     Personal Jurisdiction.   Both parties agree to submit
to the jurisdiction and venue of the state courts in the State of Maryland as to
matters involving enforcement of this Agreement including any award under an
arbitration proceeding.

-10-



--------------------------------------------------------------------------------



 



     7.          Other Provisions.

                  7.1     Notices.   Any notice or other communication required
or which may be given hereunder shall be in writing and shall be delivered
personally, telegraphed, telexed, sent by facsimile transmission, sent by
nationally recognized overnight courier service such as FedEx or UPS or sent by
certified, registered or express mail, postage paid, and shall be deemed given
when so delivered personally, telegraphed, telexed or sent by facsimile
transmission or, if sent by courier on the second business after delivery by the
courier service or, if mailed, four days after the date of mailing, as follows:

  (a)     if to the Company, to:   Gene Logic, Inc. 708 Quince Orchard Road
Gaithersburg, MD 20878 Attention: Chief Executive Officer   with copies to:  
Ariel Vannier, Esquire Venable, Baetjer, Howard and Civiletti, LLP 1201 New York
Avenue Washington, DC 20005   (b)     if to the Executive, to:   Stephen J.
Trevisan [Deleted]

                  Any party may by notice given in accordance with this Section
to the other party designate another address or person for receipt of notices
hereunder.

                  7.2     Entire Agreement.   This Agreement contains the entire
agreement between the parties with respect to the subject matter hereof and
supersedes all prior agreements and understandings, written or oral, with
respect thereto.

                  7.3     Waivers and Amendments.   This Agreement may be
amended, modified, superseded, canceled, renewed or extended, and the terms and
conditions hereof may be waived, only by a written instrument signed by the
Executive and a duly authorized officer of the Company (each, in such capacity,
a party) or, in the case of a waiver, by the party waiving compliance. No delay
on the part of any party in exercising any right, power or privilege hereunder
shall operate as a waiver thereof, nor shall any waiver on the part of any party
of any right, power or privilege hereunder, nor any single or partial exercise
of

-11-



--------------------------------------------------------------------------------



 



any right, power or privilege hereunder, preclude any other or further exercise
thereof or the exercise of any other right, power or privilege hereunder.

                  7.4     Governing Law.   This Agreement has been negotiated
and is to be performed in the State of Maryland, and shall be governed and
construed in accordance with the laws of the State of Maryland applicable to
agreements made and to be performed entirely within such State.

                  7.5     Counterparts.   This Agreement may be executed in two
or more counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

                  7.6     Confidentiality.   Neither party shall disclose the
contents of this Agreement to any person, firm or entity, except the agents or
representatives of the parties, or except as required by law.

                  7.7     Word Forms.   Whenever used herein, the singular shall
include the plural and the plural shall include the singular. The use of any
gender or tense shall include all genders and tenses.

                  7.8     Headings.   The Section headings have been included
for convenience only, are not part of this Agreement, and are not to be used to
interpret any provision hereof.

                  7.9     Binding Effect and Benefit.   This Agreement shall be
binding upon and inure to the benefit of the parties, their successors, heirs,
personal representatives and other legal representatives. This Agreement may be
assigned by the Company to any entity that buys substantially all of the
Company’s assets or to any affiliate of the Company with the consent of the
Executive which shall not be unreasonably withheld. However, the Executive may
not assign this Agreement without the prior written consent of the Company.

                  7.10     Separability.   The covenants contained in this
Agreement are separable, and if any court of competent jurisdiction declares any
of them to be invalid or unenforceable, that declaration of invalidity or
unenforceability shall not affect the validity or enforceability of any of the
other covenants, each of which shall remain in full force and effect.

-12-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties, intending to be legally bound, have
executed this Agreement as of the day and year first above written.

              GENE LOGIC INC.                               4/1/03 By:    /s/
MARK D. GESSLER (SEAL)  

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

    Dated         President and               Chief Executive Officer          
                        EXECUTIVE:                     3/25/03   /s/ STEPHEN J.
TREVISAN (SEAL)  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

    Dated         Stephen J. Trevisan    

Acknowledgment and Agreement to Termination
of Prior Employment Arrangement

THERIMMUNE RESEARCH CORPORATION



      By:   /s/ JOSEPH W. ANGLE  

--------------------------------------------------------------------------------

    Joseph W. Angle     Chief Financial Officer

-13-



--------------------------------------------------------------------------------



 



Attachment A

Definition of “Cause”

“Cause” shall mean

(i)   commission of an act or omission which would constitute a felony or a
misdemeanor which, in the Company’s reasonable opinion, could have a material
adverse effect on the Company’s business, financial condition, prospects or
reputation or the Executive’s performance of his duties, under the laws of the
United States or of any state or a crime involving moral turpitude, including,
but not limited to, fraud, theft, embezzlement or any crime involving moral
turpitude, including, but not limited to, fraud, theft, embezzlement or any
crime that results in or is intended to result in personal enrichment at the
expense of the Company; (ii)   material breach by the Executive of any agreement
entered into between the Executive and the Company; (iii)   willful misconduct
by the Executive or gross negligence of the Executive which could have a
material adverse impact on the Company; (iv)   a material failure of the
Executive in the performance of the Executive’s duties provided that, if
susceptible of cure as determined by the Company, notice is provided and
Executive fails to cure such failure within fifteen (15) business days of such
notice satisfactory to the Company; (v)   the violation by the Executive of the
restrictive covenants in Section 5.3 hereof or the provisions of the Proprietary
Information and Inventions Agreement; or (vi)   engagement in any activity that
constitutes a material conflict of interest with the Company.

With respect to any criminal act, the Company may base such a determination on
facts available to it or on an arrest or charges by an appropriate government
authority and may, at its option, suspend the Executive without pay in lieu of
immediate termination in the event of any criminal charges, pending additional
information, criminal conviction or other action.

 



--------------------------------------------------------------------------------



 



Attachment B

Definition of “Constructive Termination”

For the first 13 months of Executive’s employment with the Company,
“Constructive Termination” shall have essentially the same meaning as under the
Executive Severance Plan, wherein the term is defined to mean that Executive
resigns with the Company after any of the following are undertaken without the
Executive’s express written consent:

                  (i)     the assignment to Executive of material duties or
responsibilities clearly not consistent with his title as initially established
under this Agreement or as changed by mutual agreement of the parties (provided
that this shall not prevent changes in duties assigned from time to time to meet
the needs of the Company), or any removal of the Executive from or any failure
to reelect the Executive to such position as an officer of the Company, except
in connection with the termination of the Executive’s service on account of
death, Disability, for Cause, or any resignation by the Executive other than
Constructive Termination;

                  (ii)     a reduction by the Company in Executive’s annual Base
Salary;

                  (iii)     any failure by the Company to continue in effect any
benefit plan or arrangement, including incentive plans or plans to receive
securities of the Company, in which the Executive is participating (hereinafter
referred to as “Benefit Plans”), or the taking of any action by the Company
which would adversely affect the Executive’s participation in or reduce the
Executive’s benefits under any Benefit Plan or deprive the Executive of any
fringe benefit previously enjoyed by Executive; provided, however, that the
Executive will not incur a Constructive Termination based on this subsection (c)
if the Company offers a range of benefit plans and programs which, taken as a
whole, are comparable to the Benefit Plans;

                  (iv)     a relocation of the Executive or the Company’s
offices to a location more than twenty-five (25) miles from the location at
which the Executive previously performed his or her duties, except for required
travel by the Executive on the Company’s business to an extent substantially
consistent with the Executive’s previous business travel obligations;

                  (v)     any breach by the Company of any provision of this
Agreement; or

                  (vi)     any failure by the Company to obtain the assumption
of this Agreement by any successor or assign of the Company.

 



--------------------------------------------------------------------------------



 



Following the first 13 months of Executive’s employment with the Company, the
term “Constructive Termination” shall not be applicable except in circumstances
in which it is applicable under the Company’s Executive Severance Plan.

 



--------------------------------------------------------------------------------



 



EXHIBIT A

GENE LOGIC, INC.
1997 EQUITY INCENTIVE PLAN

 



--------------------------------------------------------------------------------



 



EXHIBIT B

FORM OF STOCK OPTION GRANT AGREEMENT

 



--------------------------------------------------------------------------------



 



EXHIBIT C

GENE LOGIC INC. EXECUTIVE SEVERANCE PLAN

 



--------------------------------------------------------------------------------



 



EXHIBIT D

GENE LOGIC INC. PROPRIETARY INFORMATION
AND INVENTIONS AGREEMENT

 